Citation Nr: 1202328	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-33 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for claimed posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure in Vietnam.  

3.  Entitlement to an initial compensable disability evaluation for the service-connected bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1970.  Service records show that he served in the Republic of Vietnam from August 1968 to September 1969 and he was awarded a Combat Action Ribbon. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the RO.  

The issue of an increased, initial rating for the service-connected bilateral hearing loss is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is shown to have received the Combat Action Ribbon for his service in the Republic of Vietnam from August 1968 to September 1969.  

2.  The Veteran is shown as likely as not to have exhibited findings and test results consistent with diagnoses of  PTSD and an anxiety disorder. 

3.  The Veteran is not shown to have manifested complaints or findings of a chronic skin disorder in service or for many years thereafter.  

4.  The current chronic lichenification and pigmentation of the skin of the knees, several fibromas, and skin tags around the eyes are not shown to be due to an event or incident of the Veteran's active service.     
    


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by PTSD is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) and (f) (2011).  

2.  The Veteran does not have a skin disability to include chloracne that is due to presumed exposure to Agent Orange or other disease or injury that incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letters to the Veteran in May 2006, prior to the initial adjudication of the claims.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the May 2006 letter.  

In light of the Veteran's statements and testimony and his current representative, the Board finds that the record shows that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board finds the duty to notify provisions of the VCAA have been fulfilled. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and VA's duty to assist requirements have been satisfied.  

The Veteran's service treatment records were obtained and associated with the claims file.  The VA treatment records dated from 1998 to 2010 and statements from his counselor at a Vet center were obtained and associated with the claims folder.  There is no other identified relevant evidence that has not been accounted for. 

The Veteran was afforded VA psychiatric examinations in 2006 and 2008 in order to obtain a medical opinion as to the nature and etiology of the claimed psychiatric disorder.   

VA has not afforded the Veteran a comprehensive medical examination relating to his claim for service connection for a skin disorder.  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon; supra.  

A VA examination under the standards of McLendon is not warranted in this case.  As will be discussed in detail below, there is no competent evidence of skin symptoms or diagnosis in service or a continuity of symptoms since service.  There is no evidence of a current presumptive skin disorder such as chloracne.  There is no indication of an association between the claimed skin disorder and service.  

Thus, the Board finds that referral of this claim for an examination to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under Mclendon, as here is no showing of element (2) and (3) from the McLendon analysis.  

There is no competent evidence of an event, injury, or disease occurred in service or that otherwise indicates possible relationships to service.  Since there is "no reasonable possibility exists that such assistance would aid in substantiating the claim," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

The Board finds that there is no reasonable possibility that further assistance would aid in substantiating this claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


2.  Service Connection for a psychiatric disorder to include PTSD

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

In addition, if a Veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a psychoses became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in- service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2011).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a).   38 C.F.R. § 4.125(a) refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  

DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) (2011).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f)(2) (2011).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2011).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

If, however, the Veteran did not serve in combat, or if the claimed stressor is not related to combat or the fear of hostile military activity, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994). 

Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

The fact that a veteran, who had a noncombatant military occupational specialty, was stationed with a unit that was present while enemy attacks occurred would strongly suggest that he was, in fact, exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  In other words, the veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  


Analysis

The Veteran asserts developing a chronic psychiatric condition due to his combat experiences while he was serving in the Republic of Vietnam.  The service records show that the Veteran was awarded a Combat Action Ribbon for that service 

In a March 2006 statement, the Veteran described a stressor event in which he witnessed a flash fire in an ammunitions bunker.  A soldier was killed, and he reported seeing many other severely injured and burned.  

Because the Veteran is deemed to have engaged in combat, his reported stressor events are consistent with that service.  Thus, credible supporting evidence is not required.  

The Board finds that the competent evidence is in equipoise as to whether the Veteran has a current diagnosis of PTSD.  There is competent and probative medical evidence which establishes that the Veteran currently has PTSD and an anxiety disorder that as likely as not are due to his combat experiences.   

The Veteran was afforded a VA psychiatric examination in September 2006.  The examiner indicated that the Veteran's stressor event was a flash fire in service when another soldier was killed.  The examiner indicated that the Veteran persistently re-experienced the traumatic event by having recurrent and intrusive distressing recollections of the event. 

The examiner stated regarding persistent avoidance of stimuli associated with trauma and numbing of general responsiveness that the Veteran reported efforts to avoid thoughts, feelings, or conversations associated with the trauma.  He also reported feelings of detachment or estrangement from others and a restricted range of affect.  

Regarding persistent symptoms of increased arousal, the examiner indicated that the Veteran had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating and hypervigilence.   

The report indicates that the Veteran was administered the Clinician Administered PTSD scale (CAPS) and the Mississippi Scale.  The examiner stated that the CAPS was not significant for PTSD and the Mississippi Scale was 82.  The examiner indicated that the psychometric scores were not consistent with a diagnosis of PTSD.  

The examiner concluded that the Axis I diagnosis was depressive disorder not otherwise specified.  The examiner added that it appeared the Veteran's depressive complaints were more related to the Veteran's family issues and underemployment and not based upon military trauma.  

The VA treatment records dated in November 2006 indicate the PTSD screen was positive.  The Veteran reported "yes" when asked that, in his lifetime, if he ever had an experience that was so horrible, frightening or upsetting that he had nightmares about it or thought about it when he did not want to in the past month.  

The Veteran reported "yes" when asked if he tried hard not to think about the experience or went out of his way to avoid situations that reminded him of it and he was constantly on guard, watchful or easily startled.  The Veteran reported that he felt numb and detached from others, activates and surroundings.  

In a January 2007 statement, the Veteran's licensed social worker from a Vet Center stated that the was being seen on an outpatient basis at the Vet Center for PTSD.  The social worker indicated that the Veteran was attending individual and group sessions since November 2006.  The social worker stated that the Veteran served one tour in Vietnam, earned the Combat Action Ribbon, and was exposed to numerous combat stressors. 

The social worker stated that, since returning from Vietnam, the Veteran had consistent difficulty with persistent intrusive thoughts, insomnia, anger management, isolation, exaggerated startle response, hypervigilence and problematic interaction with others.  The Veteran described emotional detachment from others and avoidance of thoughts and images that remind him of traumatic combat experiences. 

The social worker stated that, based upon the Veteran's presenting issues, the combat service records, the post military history, and the objective data from the PCL-M PTSD questionnaire, the Veteran appeared to have symptoms of PTSD as related to exposure to combat.  

The VA records for an initial psychiatric assessment in April 2007 indicate that the PTSD screen was positive.  The Veteran reported "yes" when asked that in his lifetime, if he ever had an experience that was so horrible, frightening or upsetting that he had nightmares about it or thought about it in when he did not want to in the past month.  

The Veteran reported "yes" when asked if he tried hard not to think about the experience or he went out of his way to avoid situations that reminded him of it and he was constantly on guard, watchful or easily startled.  The Veteran reported that he felt numb and detached from others, activates and surroundings.  The record indicates that the PTSD screen was positive and was related to combat.  The assessment was performed by a psychiatrist. 

A September 2007 VA mental health records indicated that the Veteran had a positive PTSD screen that was related to combat and reported increasing PTSD symptoms since he had not been able to work as a pipefitter.  He had nightmares, intrusive memories, emotional numbing, and heightened startle response though he has gotten some benefit from the weekly PTSD support group.  The assessment was dysthymia and PTSD.  The examining psychiatrist indicated that the Veteran met the criteria for PTSD.    

The Veteran was afforded a VA psychiatric examination in October 2008.  The examiner indicated that the Veteran's stressor event was combat experience.  The examiner indicated that the Veteran persistently experienced the traumatic event by having recurrent and intrusive distressing recollections of the events, recurrent distressing dreams of the event, and acting or feeling as if the traumatic event was recurring.  

The examiner stated that, regarding persistent avoidance of stimuli associated with trauma and numbing of general responsiveness, the veteran reported efforts to avoid thoughts, feelings, or conversations associated with the trauma.  Regarding persistent symptoms of increased arousal, the examination indicated that the Veteran had difficulty falling or staying asleep, hypervigilence, and exaggerated startle response.  

Regarding criterion B, re-experiencing symptoms, the Veteran reported having intrusive memories multiple times in the last week, nightmares approximately three times last week, flashbacks multiple times last week, and physical reactions associated with distressed memories.  

Regarding criterion C, symptoms of avoidance and numbing, the Veteran avoided thinking or talking about the distressful memories with civilians, detachment, and a sense of a foreshortened future due to medical conditions.  

The Veteran denied having avoidance of people, places, or activities which triggered the event, upsetting memories, difficulty recalling important details from the traumatic experiences, anhedonia, and restricted range of affect.  

Regarding criterion D, increased arousal symptoms, the veteran reported having difficulty sleeping, irritability and anger almost daily, hypervigilence, and startle response.  

The examiner indicated that the Veteran was administered the Clinician Administered PTSD scale (CAPS) and the Structured Clinical Interview for DSM-IV (SCID).  The examiner stated that the Veteran did not meet the criteria for PTSD using the CAPS and the SCID.  

The examiner stated that he endorsed one avoidance and numbing symptom from criterion C and the threshold was three symptoms.  The examiner indicated that the Axis I diagnosis, in pertinent part, was anxiety disorder, not otherwise specified.  

The examiner stated that the Veteran did not meet the DSM-IV criteria for PTSD but he satisfied the criteria for anxiety disorder not otherwise specified.  The examiner opined that the anxiety disorder not otherwise specified was the result of combat in Vietnam and the symptoms included nightmares and intrusive memories of Vietnam.  

The VA treatment records dated in 2010 show that the Veteran continued to be treated for PTSD. 

The Board finds that the evidence of record weighs both for and against the claim of service connection for PTSD.  The VA treatment records and the Vet Center treatment records established a diagnosis and treatment for PTSD.  The VA mental health treatment records dated in April 2007 and September 2007 indicated that the Veteran met the criteria for a diagnosis of PTSD.  This assessment was made by a VA psychiatrist.  

The Board also points out that the VA examiner who performed the October 2008 VA examination report stated that the Veteran did not meet the criteria for a diagnosis of PTSD because he only had one criteria C symptom, not at least three symptoms as required by the DSM-IV for a diagnosis of PTSD.  However, the Board notes that, the September 2006 VA examination report established that the Veteran had at least three criterion C symptoms.  

The September 2006 VA psychiatric examination report indicated that, regarding persistent avoidance of stimuli associated with trauma and numbing of general responsiveness, the Veteran reported efforts to avoid thoughts, feelings, or conversations associated with the trauma.  He also reported feelings of detachment or estrangement from others and a restricted range of affect.  This is evidence that the criteria C symptoms requirements have been met.  

Moreover, on this record, Board finds the evidence to be in relative equipoise in showing that Veteran also has a current anxiety disorder, not otherwise specified that is related to his combat experiences in service.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  

By extending the benefit of the doubt to the Veteran, the Board finds that the service connection for PTSD and an anxiety disorder, not otherwise specified is warranted.  


3.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure in Vietnam.  


Pertinent Law and Regulations

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non- Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.


Analysis

The Veteran asserts having a skin rash to include chloracne that is due to service in the Republic of Vietnam where he was exposed to herbicides.  

The service personnel records show that the Veteran served in the Republic of Vietnam from August 1968 to September 1969.  The Veteran served in Vietnam during the applicable time period as set forth in 38 U.S.C.A. § 1116, and is therefore presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).

However, there is no medical evidence showing that the Veteran currently has chloracne or porphyria cutanea tarda.  The VA treatment records and service records do not show a diagnosis of chloracne or porphyria cutanea tarda.  The Veteran has not submitted any evidence of these claimed disorders and he has not identified any treatment for the claimed disorders.   

The regulations indicate that in order for presumptive service connection for chloracne to be granted, there must be evidence of chloracne within one year of exposure to herbicides.  See 38 C.F.R. § 3.307(a)(6)(ii).  There is no evidence of a diagnosis of chloracne within one year of exposure to herbicides, which would be within one year of the last date of Veteran's Vietnam service which was in September 1969.

A December 2006 VA treatment record indicated that the examination revealed chronic lichenification and pigmentation of the skin of the knees, several fibromas, and skin tags around the eyes.  

However, there is no competent evidence of these skin disorders in service or a nexus between any skin disorder and service.  There is no evidence in the service treatment records of these skin disorders or any skin disorders.  

Moreover, the separation examination report dated in July 1970 indicates that examination of the skin was normal.  

The Veteran has not submitted any competent evidence of skin disorder symptoms in service or after service.  In the March 2006 claim for compensation benefits, the Veteran asserted that he had chloracne.  He did not provide any other information or describe any of his skin symptoms.   

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  There is no evidence that the Veteran has medical expertise and is competent to diagnose a medical disorder.  

Overall, the preponderance of the evidence is against the claim of service connection for a skin disorder, to include as due to herbicide exposure in the Republic of Vietnam, and this claim must be denied.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  

That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD and an anxiety disorder is granted. 

Service connection for a skin disorder is denied. 



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

A review of the record shows that the service-connected bilateral hearing loss was last examined at VA in September 2006.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record. 38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination). 

Thus, the Board finds that a new examination is needed to determine the current severity of this service-connected hearing disability.  

The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent treatment records showing treatment of the bilateral hearing loss.  

The RO should make an attempt to obtain any treatment records identified by the Veteran.  The Veteran also should be informed that he may submit evidence to support his claim. 

Accordingly, this remaining matter is REMANDED to the RO for the following action: 

1.  The RO should take appropriate action to contact the Veteran and ask him to identify all VA and non-VA medical treatment received for his service-connected bilateral hearing loss.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The letter should invite the Veteran to submit any medical evidence or treatment records in support of his claim. 

2.  The RO should schedule the Veteran for a VA audiometric examination to determine the current severity of the service-connected bilateral hearing loss.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examination of hearing impairment should be conducted without the use of hearing aids.  The examination must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).  

3.  After completing all indicated development, the RO should readjudicate remaining claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


